Title: From John Adams to Wilhem & Jan Willink, 12 October 1782
From: Adams, John
To: Willink, Wilhem & Jan (business)



The Hague Octr. 12th. 1782
Gentlemen

The Bearer of this is Mr. Charles Storer, a young Gentleman of Boston, whom I beg leave to recommend to your Acquaintance.
I have sent to your Address to day a Trunk, which I beg the favor of You to fill up with such Things as Mr Storer shall mention to You, and send it well covered with a tarred Canvass to Mrs. Adams of Braintree to the Care of Isaac Smith Esqr. of Boston. Send it, if You please, by Captain Coffin.
I have one more favor to beg of You. It is to engage me a Coach with four Places to go to Paris, for two months. It should be strong and decent, and it should be at the Door of the Arms of Amsterdam at nine oClock on Friday morning next.
You will please to charge all these Things to my private Account.
I have asked these favors of your House alone, because I would not give unnecessary Trouble to all the Gentlemen and I hope You will excuse the freedom I take with You.
You will be so good as to inclose in the Trunk an Invoice of the Articles You send with their prices, for the Information of Mrs. Adams.

With great Esteem, I have the Honor to be, Gentlemen, &c

